Citation Nr: 1429265	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  05-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella, status post left lateral retinacular release and chondroplasty of the patella.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension associated with chondromalacia patella.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with limitation of extension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied an evaluation in excess of 10 percent for left knee chondromalacia patella; and denied a compensable evaluation for right knee chondromalacia patella.

This matter was previously remanded by the Board in July 2008 and June 2011 for additional development.  In a June 2012 rating decision, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for limitation of extension of the left knee effective August 4, 2004, and increased the Veteran's right knee evaluation to 10 percent effective August 4, 2004.  In a September 2012 Board decision, the Board denied an increased evaluation higher than 10 percent for left knee chondromalacia patella; denied an increased evaluation higher than 10 percent for left knee limitation of extension; and denied an increased evaluation higher than 10 percent for right knee chondromalacia patella.  The issues on appeal were then the subject of a July 2013 Joint Motion for Remand (JMR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the September 2012 Board decision and remanded the matter for compliance with the terms of the JMR.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2013 JMR, the Court vacated and remanded the September 2012 Board decision that denied the Veteran's claims for an increased evaluation for left knee chondromalacia higher than 10 percent; an increased evaluation for left knee limitation of extension higher than 10 percent; and an increased evaluation for right knee chondromalacia higher than 10 percent.  Specifically, the Court found that the August 2011 VA examination, which formed the basis for denying the Veteran's claims, was inadequate because the examiner did not discuss whether there was any functional loss attributable to the Appellant's bilateral knee pain during flare-ups in compliance with the holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

At the August 2011 VA examination, the VA examiner noted that the Veteran had severe weekly flare-ups lasting one to two days on his left knee and moderate weekly flare-ups lasting one to two days on his right knee.  His left knee flare-ups were precipitated both at rest and with activity.  His right knee flare-ups were precipitated by activity.  The VA examiner also noted that the Veteran used a cane with his flare-ups.  No opinion was provided as to whether the pain during flare-ups attributed to any functional loss.  Therefore, the Court found that the August 2011 VA examination was inadequate and instructed that a new VA examination should be afforded the Veteran, since it did not address the Mitchell requirements regarding the Veteran's pain.  Mitchell, 25 Vet. App. at 32.  On remand, the VA examiner should determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the Veteran's left and/or right knee.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his bilateral knee disabilities that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional records are associated with the paper claims file or virtual record, then the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected left knee and right knee disabilities.  

The claims file, including a copy of this REMAND, must be available to the examiner for review.

The examiner is asked to address the following:

a. The examiner should describe the nature and severity of all manifestations of the Veteran's left knee and right knee, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  

Note any additional functional loss with repetition.  

b. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  

Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy). 

c. The examiner should describe, if present, whether, for either knee, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee is ankylosed.

d. The examiner should discuss the extent of functional impairment caused by the Veteran's left knee and right knee disabilities.  

A complete explanation for any opinions expressed should be provided.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



